Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 04/21/2022 has been entered. Claims 1-8 and 15-17 are canceled. New claims 21-32 are added. Claims 9-14 and 18-32 are pending. Claims 9-10, 18, and 27-31 are currently under consideration. Claims 11-14, 19-26, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species. A declaration of Song Liping under 37 CFR 1.132 filed on 04/21/2022 has been received and considered. 

Withdrawn Objections and/or Rejections
All rejections and objections related to claims 1-8 set forth in the previous office action are made moot by cancellation of the claims.

The rejection of claims 1-8 and 18 under 35 U.S.C. 112(a) as being indefinite is withdrawn in view of amended claims. 

The rejection of claims 1-10 and 18 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of canceled claims 1-8 and amended claims 9-10 and 18.

Claims 1-9 and 18 under 35 U.S.C. 102 (a)(1) as being anticipated by CN106519036A (Date of Publication: March 22, 2017) is withdrawn in view of canceled claims 1-8 and amended claims 9 and 18.

Information Disclosure Statement
The information disclosure statement filed on 02/25/2022 has been considered and an initialed copy is attached to the office action. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claim 9 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the previous office action mailed on 01/31/2022. New claims 28-31 are also rejected on the same basis. In particular, the specification does not provide adequate written description of the genus of half antibodies specific to CD20 and thus the bispecific recombinant proteins comprising the half antibodies specific to CD20 recited in the instant claims.

Applicant argues that claim 9 requires that the high affinity tumor-targeting arm and the fusion protein with low affinity for blocking the interaction between CD47 and SIRPa possess particular conserved structure and some disclosed distinguishing features. Applicant argues claim 9 encompasses a reasonable genus of bispecific recombinant proteins with specific structural features. Applicant argues that the adequate support for such genus of bispecific recombinant proteins could be found in Table 2-2 of the correspondence between the recombinant proteins and the sequences, the recombinant proteins specific to CD20, such as Ofa-Fcl-D1-Fc2 and Obi-Fcl-D1-Fc2, all shares the specific structural features defined in Claim 9, wherein Ofa is Ofatumumab and Obi is Obinutuzumab, both of which are CD20 antibody. Applicant argues that this genus of bispecific recombinant proteins achieves similar technical effect, which is a synergistic effect of 1+1>2 in terms of both higher immunological safety and better anti-tumor properties. Applicant argues that the DECLARATION UNDER 37 CFR 1.132 executed by the first inventor SONG Liping of this application provides evidence of the safety of Obi-Fc1-D1-Fc2 and Ofa-Fc1-D1-Fc2.

Applicant’s argument has been fully considered but is not deemed to be persuasive because claim 9 is drawn to a bispecific recombinant protein, wherein the bispecific recombinant protein comprises a high affinity tumor-targeting arm and a fusion protein with low affinity for blocking the interaction between CD47 and SIRPα, wherein the high affinity tumor-targeting arm is a half antibody specific to CD20. Claim 9 does not require that the half antibody specific to CD20 possess any particular conserved structure nor other disclosed distinguishing feature. Claim 9 and its dependent claims 28-31 encompass a huge genus of half antibodies specific to CD20 and thus bispecific recombinant proteins without any structural features for the half antibody specific to CD20. 

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses that the high affinity tumor-targeting arm is in the form of an antibody (see Examples in the specification). However, the instant disclosure of the bispecific recombinant proteins (Table 2-2) does not provide adequate support for the broad genus of the half antibodies specific to CD20 and bispecific recombinant proteins comprising the half antibodies specific to CD20. While providing evidence of the safety of Obi-Fc1-D1-Fc2 and Ofa-Fc1-D1-Fc2, the declaration of Song Liping under 37 CFR 1.132 does not provide sufficient evidence showing that Applicants were in possession of the genus of half antibodies specific to CD20 and bispecific recombinant proteins comprising the half antibodies specific to CD20.

Furthermore, while teaching a bispecific recombinant protein, which comprises an anti-EGFR antibody and an Fc fusion protein comprising a SIRPα mutant, wherein the SIRPα mutant comprises the amino acid sequence set forth in SEQ ID NO: 10 (CN106519036A, 2017; Abstract; Fig. 1), the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other half antibodies specific to CD20 or other high affinity tumor-targeting arms recited in the claims might be.

Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics for the half antibodies specific to CD20 or high affinity tumor-targeting arms, the specification does not provide adequate written description of the genus of bispecific recombinant proteins recited in the instant claims.

Claim Objections

Claims 9-10, 18, and 27-31 are objected to because they recite non-elected subject matter. Appropriate correction is required.

Conclusion
N claims are allowed.

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
April 29, 2022